Title: Presidential Proclamation suspending certain building regulations for Washington DC, 1 January 1817
From: Madison, James
To: 



January 1, 1817

By the President of the United States
Whereas by the first article of the terms and conditions declared by the President of the United States on the 17th. day of October 1791 for regulating the materials and the manner of buildings and improvements on the lots in the City of Washington it is provided "That the outer and party walls of all the houses in the said City shall be built of brick or stone" and by the third article of the same terms and conditions it is declared "That the walls of no house shall be higher than forty feet to the roof in any part of the City, nor shall any be lower than thirty five feet on any of the avenues", And whereas the above recited articles have been found by experience to impede the settlement in the City of mechanics and others whose circumstances do not admit of erecting houses of the description authorized by the said regulations, for which cause the operation of the said articles has been suspended by several acts of the President of the United States from the 5th. day of June 1796 to the present day, And beneficial effects arrising from such suspensions being experienced it is deemed proper to revise & continue the same with the exception herein after mentioned.  Wherefore, I James Madison President of the United States Do hereby declare and make Known that the said first and third articles as above recited shall be and the same are hereby suspended ’till the first day of January 1818 and that all houses which shall be erected in the said City of Washington previous to the said first day of January 1818 conformable in other respects to the regulations aforesaid shall be considered as lawfully built, except that no wooden house covering more than three hundred & twenty square feet or higher than twelve feet from the sill to the eve shall be erected nor shall any such house be placed within twenty four feet of a brick or stone house.
Given under my hand this first day of January, in the year One thousand eight hundred and seventeen.

James Madison

